Title: From Benjamin Franklin to John Adams, 12 August 1781
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy Augt. 12. 1780 [i.e., 1781]
Since my last of the 6th. Inst. there have been several Arrivals in France from America. I have Letters from Philda. of the 20th. June, tho’ none from Congress. The Advices are, that General Green has taken all the Enemy’s Out Posts in So. Carolina & Georgia, and that their Possession in those Provinces is reduc’d to Charlestown and Savannah. In North Carolina they also have Wilmington. Their Great Force is now under Cornwallis in Virginia, where they are ravaging & burning as usual, M. de la Fayette not being in force to repress them: But Genl. Wayne was on his March to reinforce him, and had passed Annapolis.
I have received the Letter from your Excellency inclosing a List of the Bills you have lately accepted. I think you did right in accepting them, and hope they are the last that the Congress will draw, ’till they know you have Funds to pay them.
I have the honour to be, with Respect, Sir, Your Excellency’s Most obedient and most humble Servant
B Franklin
His Exy. John Adams Esqr:
